UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2047



JOHN BOWEN, II, d/b/a Marbo Limited; EARL
WAYNE BURNETTE,

                                          Plaintiffs - Appellants,

          versus

STATE FARM FIRE AND CASUALTY COMPANY, A stock
company in Bloomington, Illinois,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
District Judge. (CA-94-170-4)

Submitted:   November 21, 1995            Decided:   August 2, 1996

Before WILKINSON, Chief Judge, and WIDENER and WILKINS, Circuit
Judges.

Affirmed by unpublished per curiam opinion.


John Bowen, II, Earl Wayne Burnette, Appellants Pro Se. Andrew
Albert Vanore, III, YATES, MCLAMB & WEYHER, Raleigh, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order denying a

motion for the district court judge to recuse himself and from the

order dismissing this diversity action as a sanction for Appel-

lants' repeated failure to comply with discovery requests and fail-

ure to comply with the court's orders. We have reviewed the record
and the district court's opinions and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Bowen v. State Farm Fire & Cas. Co., No. CA-94-170-4 (M.D.N.C. Mar.
30 & 31, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2